       Case 3:21-cv-00172 Document 1 Filed 02/12/21 Page 1 of 7 Page ID #1




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF ILLINOIS
                                     EAST ST. LOUIS

HIGHLAND MANAGEMENT GROUP LLC                                  )
                                                               )
                           Plaintiff,                          )        Case No.: 3:21 CV 172
                                                               )
         v.                                                    )        Removed from the Circuit Court
                                                               )        of the Third Judicial Circuit,
SOCIETY INSURANCE and THE PILLAR                               )        Madison County, Illinois
CORPORATION                                                    )        Cause No. 2021L 000013
               Defendants.                                     )

                       SOCIETY INSURANCE’S NOTICE OF REMOVAL

         Defendant SOCIETY INSURANCE, by and through its undersigned counsel, hereby

provides notice pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 of the removal of Highland

Management Group LLC v. Society Insurance and The Pillar Corporation, No. 2021L 000013

from the Circuit Court of the Third Judicial Circuit, Madison County, Illinois, to the United States

District Court for the Southern District of Illinois. Federal diversity jurisdiction exists, as

information provided in the Complaint indicates that there is complete diversity among the

properly joined parties and the amount in controversy exceeds $75,000.

         Pursuant to 28 U.S.C. § 1446(a), Defendant provides the following short and plain

statement of the grounds for removal: 1

         1.       Plaintiff Highland Management Group LLC commenced the removed action on or

about January 7, 2021, in the Third Judicial Circuit, Madison County, Illinois, Cause No. 2021L

000013.




1
 Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment of Defendant’s rights to assert
any defense, including, but not limited to those defenses available under Rule 12 of the Federal Rules of Civil
Procedure or otherwise.
       Case 3:21-cv-00172 Document 1 Filed 02/12/21 Page 2 of 7 Page ID #2




         2.       Society was served on January 20, 2021. See Exhibit 1, correspondence from the

Illinois Department of Insurance forwarding a copy of the Summons and Complaint. This

constitutes true and correct copies of all process, pleadings, and orders served on Defendants in

the State Court Action, as required by 28 U.S.C. § 1446(a). Attached hereto as Exhibit 2 is a true

and correct copy of all materials filed in the state court action through February 10, 2021. Attached

hereto as Exhibit 3 is a true and correct copy of pleadings and materials filed in the state court

action on February 11, 2021 by Defendant The Pillar Corporation (“Pillar”).

         3.       Society first received the Summons and Complaint from the Illinois Department of

Insurance on January 20, 2021 via certified mail. The date of receipt by Society triggers the

beginning of the 30-day removal period. 2

         4.       Pillar is fraudulently joined, as discussed in further detail below, and, therefore, its

consent is not required for removal.

         5.       Venue in this Court is proper, as this Court is the district embracing the place where

the action is pending, which is the Circuit Court of Madison County, Illinois. 28 U.S.C. § 93 &

1441(a).

         6.       The Complaint alleges counts against Society for declaratory judgment, breach of

contract, and violations of 215 ILCS 5/155 related to a claim Plaintiff made to Society under a

Businessowners Policy (the “Policy”) issued by Society. Compl. ¶ 3.




2
 Illinois statute provides that service on the director “shall not be complete until the copy thereof has been so mailed
and received by the company[.]” 215 Ill. Comp. Stat. Ann. 5/112(2).

The 30 day removal period does not run until receipt by the company. See, e.g., Yash Techs., Inc. v. Prospeed Trading,
Inc., No. 07-4054, 2008 WL 3200838, at *2 (C.D. Ill. Aug. 6, 2008) (in the context of service on the secretary of
state); Illinois Psychiatric Hosp. Co. v. Cook, No. 92 C 6373, 1992 WL 368053, at *1 (N.D. Ill. Dec. 1, 1992) (holding
that removal on Sep. 21 was timely after service on the DOI on Aug. 17 “service of process was not complete until
August 21, 1992, the date that Fidelity received, by registered mail, a copy of the complaint from the Department of
Insurance” and Sep. 20 was not a business day).

                                                           2
        Case 3:21-cv-00172 Document 1 Filed 02/12/21 Page 3 of 7 Page ID #3




         7.    Plaintiff alleges that the COVID-19 pandemic and government orders issued to

reduce its spread forced Plaintiff to temporarily suspend its gaming operations. See id. ¶¶ 1, 60,

74-76. Plaintiff asserts that the resulting losses are covered by the Policy it has with Society. Id.

¶ 91.

         8.    As discussed below, this action is properly removed. The procedural requirements

of removal have been met, and information provided in the Complaint indicates that this Court has

subject matter jurisdiction.    The only non-diverse party has been fraudulently joined.           Its

citizenship must therefore be ignored, and its consent to removal is not required.

         I.    THE PROCEDURAL REQUIREMENTS OF REMOVAL ARE MET

         9.    As referenced above, true and correct copies of all process, pleadings, and orders

served on Defendants in the State Court Action are attached as Exhibit 2 to this Notice. 28 U.S.C.

§ 1446(a).

         10.   This Notice of Removal is filed within thirty (30) days after the receipt by Society,

through service, of a copy of the Complaint in the State Court Action. Accordingly, removal is

timely. 28 U.S.C. § 1446(b).

         11.   This Court presides in the locality in which the State Court Action was filed. It is

therefore a proper forum for removal. 28 U.S.C. § 97(a).

         12.   Society, the only proper defendant, is not a citizen of Illinois, the state where this

action was brought. 28 U.S.C. § 1441(b)(2).

         13.   A copy of this Notice of Removal will be served on Plaintiff via United States mail

and email to its counsel of record in the State Court Action, and a copy is being filed with the state

court. 28 U.S.C. § 1446(d).




                                                  3
      Case 3:21-cv-00172 Document 1 Filed 02/12/21 Page 4 of 7 Page ID #4




              II.     THIS COURT HAS SUBJECT MATTER JURISDICTION

        14.     An action may be removed from state court to federal court if the action could have

originally been brought in federal court. 28 U.S.C. § 1441(a). Here, information provided in the

Complaint and publicly available demonstrates that federal jurisdiction exists based upon diversity

of citizenship pursuant to 28 U.S.C. § 1332 because the amount in controversy is greater than

$75,000 and this is a civil action between citizens of different states.

        A.      The Amount in Controversy Requirement is Satisfied.

        15.     The amount in controversy in this action exceeds the $75,000 threshold required

by 28 U.S.C. § 1332(a).

        16.     Plaintiff is claiming ongoing lost business income and extra expense since March

17, 2020 for at least 26 gaming cafes throughout the State of Illinois and have made a claim for

statutory bad faith against Defendant. (Compl. at ¶¶ 1, 16, 101-07.)

        B.      There is Complete Diversity of Citizenship Between the Proper Parties.

        18.     At the time of Plaintiff’s alleged loss and the time Plaintiff’s lawsuit was

commenced, Defendant Society Insurance was a mutual company organized and existing under

the laws of the State of Wisconsin, with its principal place of business in Fond du Lac, Wisconsin.

Society is a citizen of Wisconsin.

        19.     Plaintiff is an Illinois limited liability company and has its principal place of

business in Champaign, Illinois. (Compl. ¶ 5.) A limited liability company is considered a citizen

of the state in which each of its members is a citizen. United Mar. Grp., LLC v. O'Neill, No. 09-

CV-0374-MJR, 2009 WL 1444786, at *1 (S.D. Ill. May 21, 2009).

        20.     Plaintiff’s sole member is Jeff Rehberger, who resides in Highland, Illinois.

(Compl. ¶ 5.) Plaintiff is a citizen of Illinois.



                                                    4
      Case 3:21-cv-00172 Document 1 Filed 02/12/21 Page 5 of 7 Page ID #5




        21.     Because Plaintiff is a citizen of a state different than the citizenship state of Society,

this action is “between— (1) citizens of different States.” See 28 U.S.C. § 1332(a)(1). As a result,

Section 1332’s requirement of complete diversity has been satisfied.

        C.      The Pillar Corporation is fraudulently joined and its presence does not defeat
                diversity.

        22.     Pillar is a corporation incorporated in Illinois. (Compl. ¶ 7.)

        23.     “[A] plaintiff is normally free to choose its own forum, but it may not join an in-

state defendant solely for the purpose of defeating diversity jurisdiction.” Schwartz v. State Farm

Mutual Auto. Ins. Co., 174 F.3d 875, 878 (7th Cir.1999); In Re Yasmin & Yaz (Drospirenone)

Mktg., Sales Practices & Prod. Liab. Litig. [“In re Yasmin”], 692 F. Supp. 2d 1025, 1031 (S.D.

Ill. 2010).

        24.     Under the “fraudulent joinder” doctrine, a district court considering removal

disregards, for jurisdictional purposes, the citizenship of a non-diverse defendant, where there

exists no reasonable possibility that a state court would rule against the in-state defendant.

Schwartz, 174 F.3d 875, at 878; In Re Yasmin, 692 F. Supp. 2d at 1031.

        25.     Although Pillar is non-diverse, Pillar has been fraudulently joined to this litigation

and should be disregarded when evaluating the Court’s jurisdiction. There is no reasonable

possibility that Plaintiff can prevail on its claims against Pillar because those claims are barred by

the statute of limitations as a matter of law.

        28.     When only one conclusion can be drawn from the undisputed facts, the statute of

limitations is a proper question for the Court. LeBlang Motors, Ltd. v. Subaru of America, Inc.,

148 F.3d 680, n. 6 (7th Cir. 1998) (citing Witherell v. Weimer, 85 Ill. 2d 146, 421 N.E.2d 869

(1981)). In those instances, the fact that the statute of limitations bars the plaintiff’s claim is proper




                                                    5
       Case 3:21-cv-00172 Document 1 Filed 02/12/21 Page 6 of 7 Page ID #6




grounds for a finding of fraudulent joinder. LeBlang, 148 F.3d at 690-92 (affirming the dismissal

of two defendants as fraudulently joined because the statute of limitations against them had run).

         29.      In this case, there are no questions of law or fact preventing a finding of fraudulent

joinder as to Pillar because the claims against Pillar are barred by Illinois’ statute of limitations for

actions against insurance producers. 3

         30.      Section 13-214.4 of the Illinois Code sets forth the applicable statute of limitations

for actions against insurance producers for failure to procure insurance, providing:

         All causes of action brought by any person or entity under any statute or any legal
         or equitable theory against an insurance producer, registered firm, or limited
         insurance representative concerning the sale, placement, procurement, renewal,
         cancellation of, or failure to procure any policy of insurance shall be brought
         within 2 years of the date the cause of action accrues.

735 ILCS 5/13-214.4 (West 2014).

         31.      The Illinois Supreme Court has held that the date of accrual for purposes of the

two-year statute of limitations is the date the allegedly non-conforming policy is delivered to the

policyholder. Am. Family Mut. Ins. Co. v. Krop, 120 N.E.3d 982, 991 (2018).

         32.      Here, the policy of insurance was first issued and mailed to Plaintiff on or about

August 1, 2018. (See Exhibit 3 (B) (Affidavit of Shannon Rogers) at ¶¶12-13 ). After that date,

Plaintiff obtained renewals of the policy and never requested a change to the form under which

Plaintiff seeks coverage, the Businessowners Special Property Coverage Form TBP2 (05-15). (Id.

at ¶¶ 10, 14). Thus, to the extent Plaintiff might have a claim against Defendant Pillar, the two-

year statute of limitations as to that claim expired, at the latest, on or about August 1, 2020.

Plaintiff did not file its claims against Pillar until January 7, 2021. (Compl. at p. 1 (court file


3
  It is well established that a federal court sitting in diversity must follow the statute of limitations that the state in
which it is sitting would use. Thomas v. Guardsmark, Inc., 381 F.3d 701, 707 (7th Cir. 2004). Illinois choice of law
rules regard statutes of limitations as procedural, and thus an Illinois court would apply its own statute of limitations
to this case. Id. at 707 (citing Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 770 N.E.2d 177, 194 (2002)).

                                                            6
      Case 3:21-cv-00172 Document 1 Filed 02/12/21 Page 7 of 7 Page ID #7




stamp).) Thus, Plaintiff’s claims against Pillar are barred by the two-year statute of limitations.

There are no remaining questions of facts with respect to whether the statute of limitations has run,

and therefore, the application of the statute of limitations is a proper question for the Court.

       33.     Society therefore respectfully submits that this Court should find that there is no

reasonable possibility that Plaintiff could establish a cause of action against Pillar and hold that

Pillar has been fraudulently joined. Accordingly, in considering removal, this Court should

disregard the citizenship of Pillar, assume jurisdiction over this case, dismiss Pillar from the case,

and thereby retain jurisdiction.

                                      III.    CONCLUSION

       WHEREFORE, notice is given that the State Court Action is removed from Circuit Court

of the Third Judicial Circuit, Madison County, Illinois, to the United States District Court for the

Southern District of Illinois.

                                                         Respectfully submitted,

                                                         Society Insurance

                                                         By:_/s/ Thomas B. Underwood
                                                         Thomas B. Underwood
                                                         Attorney for Defendant
      PURCELL & WARDROPE, CHTD.
      Thomas B. Underwood (#3122933)
      Michael D. Sanders (#6230187)
      PURCELL & WARDROPE, CHTD.
      10 South LaSalle Street, Suite 1200
      Chicago, IL 60603
      (312) 427-3900
      tbu@pw-law.com
      msanders@pw-law.com




                                                  7
